Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered October 16, 1996, which deemed defendants-appellants’ motion for summary judgment as one to renew their prior motion for summary judgment, and, so *225considered, denied the motion, unanimously affirmed, without costs.
Defendants’ second, eve-of-trial motion for summary judgment was properly denied. The papers submitted demonstrate the existence of questions of fact as to the degree of control exercised by either or both defendants. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.